In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00051-CR



        TERRANCE NORVELL, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 51694-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

        Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

number 06-21-00051-CR, styled Terrance Norvell, Jr. v. The State of Texas, trial court cause

number 51694-A, in the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in this matter on September 17, 2021. That deadline was extended

twice by this Court, on Freeman’s motions, resulting in the most recent due date of

November 17, 2021. Although we warned Freeman that additional requests to extend the filing

deadline would not be granted, she has nonetheless filed a third request for an extension of the

filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        We, therefore, order Freeman to file the reporter’s record in cause number 06-21-00051-

CR, styled Terrance Norvell, Jr. v. The State of Texas, trial court cause number 51694-A, in the

188th Judicial District Court of Gregg County, Texas, to be received no later than December 17,

2021.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: December 1, 2021




                            3